DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8,10-19 in the reply filed on 2/10/2022 is acknowledged. Applicant has canceled claims 9,20, the non-elected group II. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4,6,12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claims 3 & 4, the limitation of “the medium” lacks prior antecedent basis. 
 	For claim 6, the limitation of “and/or” is unclear because it created various scenarios, which is indefinite.
	For claim 12, line 8, the limitation of “the at least one unit for distillation processes the medium” appears to positively recite the medium because of the action verb “processes”. However, the medium was only functionally recited in line 5 as “for  
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-8,10-15,17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gordon (US 20180332830 A1). 
 	For claim 1, Gordon discloses a facility for growing vegetation (fig. 1), the facility comprising: at least one container (102) for taking aquatic animals and/or aquatic organisms; at least one hydroponic part (106); at least one device (para. 0057,0060, 0055,0057,0065,0119,0125,0130,0134,0138,0141, the desalination and reverse osmosis system).  
For claim 2, Gordon discloses the facility as described above and further discloses wherein the container is a fish tank (para. 0060 of Gordon, fish tanks 102).  
For claim 3, Gordon discloses the facility as described above and further discloses at least one mechanical filter unit (110 of Gordon) for filtering the medium.  
For claim 4, Gordon discloses the facility as described above and further discloses at least one unit for bio filtration of the medium (para. 0055,0127 of Gordon, bio-filter).  
For claim 6, Gordon discloses the facility as described above and further discloses wherein 2the at least one hydroponic part comprises a nutrient film technique (NFT) -system (para. 0062,0121 of Gordon) and/or grow bed system.  
For claim 7, Gordon discloses the facility as described above and further discloses wherein the facility is configured to provide for at least one of controlling temperature, controlling environmental parameters, controlling oxygen level, controlling pH-value, controlling nitrogen compounds, controlling alkalinity, controlling nutrients, controlling macronutrients, and controlling micronutrients (para. 0065,0131 of Gordon).  
For claim 8, Gordon discloses the facility as described above and further discloses a photovoltaic system (para. 0054,0128 of Gordon).  
For claim 10, Gordon discloses the facility as described above and further discloses a biogas system (para. 0054,0055,0060,0127, 0128 of Gordon).
0055,0057,0065,0119,0125,0130, 0134,0138,0141).  
For claim 12, Gordon discloses a facility for growing vegetation (fig. 1), the facility comprising: at least one container (102) for taking aquatic animals and/or aquatic organisms; at least one hydroponic system (106; also, para. 0062,0121, the nutrient film technique is a hydroponic system); 3at least one device (para. 0057,0060, 0135, pumps 108 and water pumps) for circulation of a medium; and at least one unit for distillation (para. 0055,0057,0065,0119,0125,0130,0134,0138,0141, the desalination and reverse osmosis system); wherein the at least one unit for distillation is positioned within the facility such that the at least one unit for distillation processes the medium being exchanged between the at least one container and the at least one hydroponic system by distilling the medium (para. 0055,0057,0065,0119,0125,0130,0134,0138,0141, such is the function of the distillation and reverse osmosis system), thereby separating demineralized water from the medium and a hydroponic nutrient solution from the medium; wherein the facility is configured to direct the demineralized water separated by the at least one unit for distillation towards the at least one multi-trophic container (functional recitation to which the facility of Gordon can and does performed the intended function of configured to direct); wherein the facility is configured to direct the hydroponic nutrient solution separated by the at least one unit for distillation towards the at least one hydroponic system (functional recitation to which the facility of Gordon can and does performed the intended function of configured to direct).  

For claim 14, Gordon discloses the facility as described above and further discloses at least one mechanical filter unit (110 of Gordon) for filtering the medium.  
For claim 15, Gordon discloses the facility as described above and further discloses a biofilter unit positioned to filter the demineralized water prior to the demineralized water reaching the at least one multi-trophic container (para. 0055,0127, such is the function of the biofilter).  
For claim 17, Gordon discloses the facility as described above and further discloses wherein 2the at least one hydroponic part comprises a nutrient film technique (NFT) -system (para. 0062,0121 of Gordon).
For claim 18, Gordon discloses the facility as described above and further discloses wherein the at least on hydroponic part comprises a grow bed system (106 is considered a grow bed because that is where the plants are grown).  
For claim 19, Gordon discloses the facility as described above and further discloses a gas exchange unit (para. 0054,0055,0060, the bio-digester is a gas exchange unit) for processing the medium prior to the medium reaching the container.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5,16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (as above) in view of Gonyer et al. (US 20170099790 A1).
 	For claims 5 & 16, Gordon teaches the facility as described above but is silent about wherein the at least one hydroponic part comprises a deep water culture (DWC) -system.  
Gonyer et al. teach a facility for growing vegetation comprising at least one hydroponic part comprises a deep water culture (DWC) -system (para. 0036,0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a deep water culture (DWC) -system as taught by Gonyer et al. in the at least one hydroponic part of Gordon, for such deep water culture (DWC) -system is notorious well known in the hydroponic art and would depend on the user’s preference to select known hydroponic technique based on the type of plants being grown. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19,21 of copending Application No. 16/648846 in view of Friesth (US 20150196002 A1). 

However, Current application 16/648828 is silent about at least one bio reactor unit.
 	Friesth teaches a facility for growing vegetation (para. 0139) comprising at least one bio reactor unit (130). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one bio reactor unit as taught by Friesth in the facility of current application 16/648828 in order to provide additional system to grow beneficial microalgae for nutrients to enhance the plants growth. 
This is a provisional nonstatutory double patenting rejection.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643